BELCHER, Commissioner.
Appellant was convicted of the offense of murder with malice and his punishment was assessed at 18 years in the penitentiary.
After trial, sentence, and notice of appeal in the district court, appellant was adjudged to be insane, and was committed to a state hospital.
The motion to suspend further proceedings in this Court is granted and the Clerk of this Court is directed to retire this case from the docket until it shall be properly shown to this Court that appellant has been restored to sanity. Nugent v. State, 155 Tex.Cr.R. 269, 230 S.W.2d 223, 234 S.W.2d 426; Denny v. State, Tex.Cr.App., 248 S.W.2d 153.
Opinion approved by the Court